Citation Nr: 1538379	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus, posttraumatic stress disorder (PTSD), and coronary artery disease.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing is of record.

The Board notes that the Veteran has submitted additional evidence in August 2015.  That evidence has not been considered by the RO, and the Veteran and his representative have not submitted a waiver of the RO's initial consideration.  However, in light of the favorable disposition in the decision below, the Board finds that there is no prejudice in proceeding with adjudication of the claim.

The Board also notes that the Veteran and his representative have raised the issue of whether there was clear and unmistakable error (CUE) in a May 2014 rating decision.  However, the RO has not adjudicated that matter.  Therefore, the Board does not have jurisdiction of this issue, and the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
 

FINDING OF FACT

The Veteran's current erectile dysfunction is caused by his service-connected type II diabetes mellitus.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, erectile dysfunction is proximately due to or the result of service-connected type II diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that he currently has erectile dysfunction that is secondary to his diabetes mellitus, PTSD, and coronary artery disease, to include the medications that he is prescribed for those disabilities.  The evidence clearly establishes that he has a current diagnosis of erectile dysfunction, and he is service-connected for diabetes mellitus, PTSD, and coronary artery disease.  Thus, the remaining question is whether his erectile dysfunction is caused or aggravated by any of those service-connected disabilities.  

The record includes multiple opinions regarding the etiology of the Veteran's erectile dysfunction.  

In a VA April 2010 treatment record, an urologist indicated that the Veteran's diabetes mellitus was a definite cause of his impotence.  He explained that diabetes mellitus causes atherosclerotic changes to small vessels and noted that these include vessels that supply blood to the penis.  The Board finds this opinion to have probative value, as the examiner provided an unequivocal statement supported by an explanation and relied on his own medical expertise and knowledge.

In another April 2010 VA treatment record, a primary care physician noted that the Veteran had erectile dysfunction and stated there is a strong association of erectile dysfunction with diabetes mellitus and coronary artery disease.  She indicated that both disorders can have a causal relationship to erectile dysfunction.  The Board finds this medical opinion to have lesser probative value, as the physician was somewhat equivocal in using the word "can" and refers to the relationship in a generic sense rather than discussing the facts of this particular individual's case. Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102.

A March 2012 VA treatment record also notes that the Veteran has erectile dysfunction due to diabetes mellitus.  However, the Board notes that there was no rationale provided, which also limits the probative value of this opinion.

In September 2012, a VA primary care physician noted that the Veteran has erectile dysfunction and type II diabetes mellitus.  She stated that erectile dysfunction in the setting of diabetes mellitus has been felt related to diabetic genitourinary autonomic neuropathy.  She indicated that one can argue that the Veteran's erectile dysfunction is more likely than not associated with diabetes.  No further rationale was provided.

The Veteran was afforded a VA examination in February 2010 during which the examiner noted that the Veteran has other risk factors for erectile dysfunction, including hypertension and abnormal lipids.  He stated that multiple things can cause erectile dysfunction and found that it was impossible to identify the exact etiology in this case without speculation.  

The Veteran was provided another VA examination in April 2012 at which time the examiner opined that the Veteran's erectile dysfunction is less likely as not caused by, a result of, or aggravated by the Veteran's diabetes mellitus.  In so doing, the examiner noted that the Veteran's diabetes mellitus and erectile dysfunction were diagnosed around the same time and that his diabetes mellitus has been under control.  He also commented that the Veteran's diabetes mellitus was not of sufficient duration or severity to result in erectile dysfunction.  This is the only opinion weighing against the Veteran's claim.  In light of the fact that the rationale does address whether the Veteran's diabetes mellitus could currently aggravate his erectile dysfunction, the Board finds that the opinion has somewhat limited probative value.  

The Board finds that none of the aforementioned medical opinions are entitled to very high probative value, as the rationales are limited.  Moreover, the opinions do not fully address the Veteran's PTSD, coronary artery disease, or medication.  However, the most probative opinion is the April 2010 VA treatment record, which includes rationale and supports the Veteran's claim.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran currently has erectile dysfunction that is caused by his service-connected diabetes mellitus.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for erectile dysfunction is warranted.


ORDER

Service connection for erectile dysfunction is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


